Citation Nr: 0413594	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant, the veteran, and their brother




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 RO decision, which reopened 
the veteran's claim of entitlement to service connection for 
PTSD and denied the claim on the merits.  

In February 2002, the RO determined that the veteran was 
incompetent for purposes of managing VA benefit payments.  In 
April 2002, the RO recognized the veteran's sister as his 
legal custodian, and she is thus acknowledged as the 
appellant on behalf of the veteran in this appeal.  In 
December 2002, the appellant, the veteran, and their brother 
testified at a hearing at the RO before a local hearing 
officer.  


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in October 2003, the appellant on behalf of the 
veteran requested a desire to appear at a hearing before a 
Veterans Law Judge in Washington, D.C.  She was thereafter 
notified of a hearing scheduled in April 2004.  Following her 
request that the hearing be postponed, she was notified that 
the hearing was rescheduled for a date in June 2004.  
However, in a letter received at the Board in April 2004, the 
appellant requested a videoconference hearing at the RO in 
lieu of an in-person hearing in Washington, D.C.  In order to 
comply with due process, this request must be honored.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a videoconference hearing at the RO, 
before a Veterans Law Judge, and 
thereafter return the claims file to the 
Board.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

